United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   January 19, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 05-60009
                         Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ADRIAN WHAVERS, also known as Little Grass,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 1:03-CR-90-2
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Adrian Whavers appeals the sentence imposed following his

guilty-plea conviction for conspiracy to possess with intent to

distribute more than five kilograms of cocaine hydrochloride and

more than 50 grams of cocaine base.    Whavers argues, in reliance

on United States v. Booker, 125 S. Ct. 738 (2005), that his

sentence violates the Sixth Amendment.    The instant appeal is

barred, however, by the plain language of Whavers’s knowing and

voluntary appeal waiver in the plea agreement.     See United States


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-60009
                               -2-

v. Bond, 414 F.3d 542, 545-46 (5th Cir. 2005); United States v.

McKinney, 406 F.3d 744, 746-47 (5th Cir. 2005).   The Government’s

motion to dismiss is GRANTED and this appeal is DISMISSED.

     MOTION TO DISMISS GRANTED; APPEAL DISMISSED.